Citation Nr: 0836165	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to June 21, 2004, 
for assignment of an increased (70 percent) rating for PTSD.

3.  Entitlement to an effective date prior to June 21, 2004, 
for assignment of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to July 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from October 
2001 and September 2005 rating decisions of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).



FINDINGS OF FACT

1.  The veteran's instant claim for increase and TDIU was 
received on May 1, 2000.    

2.  From April 20, 2000 the veteran's PTSD has been 
manifested by occupational and social impairment, with 
deficiencies in most areas due to such symptoms as: impaired 
impulse control, difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and 
inability to establish and maintain effective relationships; 
total occupational and social impairment is not shown. 

3.  From April 20, 2000, the record reasonably shows that the 
veteran was unemployable due to his service-connected PTSD. 





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Code 9411 (2007).    

2.  An effective date of April 20, 2000, for the award of a 
70 percent rating for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.130, 
Code 9411 (2007).    

3.  An effective date of April 20, 2000, for the award of 
TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.400, 4.16 (2007).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A June 2006 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  Additionally the letter provided general 
notice regarding criteria for rating the disability at issue 
and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  A 
subsequent February 2008 letter also gave notice of how VA 
determines disability ratings and indicated that in 
determining such a rating, VA considers evidence regarding 
the nature and symptoms of the condition, severity and 
duration of the symptoms, the impact of the condition and 
symptoms on employment, and specific test results.  Further, 
the letter listed examples of evidence that might support a 
claim for an increased rating and provided notice of the 
specific rating criteria contained in 38 C.F.R. § 4.71a, Code 
9413, the Code under which the veteran's PTSD is rated.  The 
Board finds that the specific explanations provided 
pertaining to the procedure for assigning the rating, the 
applicable rating criteria and the necessary evidence was in 
substantial compliance with the recent Court of Appeals for 
Veteran's Claims (Court) ruling in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice provided and to supplement the record 
after notice was given.  Also, the case was readjudicated by 
a June 2008 supplemental statement of the case after complete 
notice was provided.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Additionally, the veteran 
was provided with pertinent VA examinations.  The veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

On November 1997 VA psychological examination the diagnostic 
impression was PTSD, low to moderate intensity.  The examiner 
commented that the primary factor that appeared to be 
precluding employment was the veteran's vestibular imbalance.  
The Global Assessment of Functioning (GAF) score was 65.  

On April 2000 VA psychiatric consultation, the diagnosis was 
PTSD.  The examiner noted that the veteran was not able to 
work and had not worked since 1990.  Mental status 
examination showed that recent memory was somewhat impaired.  
The veteran had difficulty concentrating and continued to 
experience all the symptoms of PTSD including intrusive 
memories of Vietnam and occasional flashbacks.  He was 
irritable and continued to have episodes of anger.  His sleep 
was quite variable and his appetite was fair.  He had been 
anxious and tense, had had night sweats, tended to keep to 
himself and would become avoidant.  The examiner noted that 
the veteran had been clean and sober from alcohol and 
continued to have problems coping.  He also noted that the 
veteran had unsuccessfully attempted to get back to work.  
GAF score was about 45.  

A subsequent June 2000 VA psychiatry note showed a diagnosis 
of PTSD.  The veteran was tense, anxious, and had difficulty 
relaxing.  He slept poorly.  GAF score was 48.  

A December 2000 VA psychiatry note showed a diagnosis of 
PTSD.  The veteran was constantly tense, anxious and unable 
to relax.  He slept excessively and had a decline in sex 
drive.  GAF score was about 45.   

On January 2001 VA psychological evaluation the pertinent 
diagnostic impression was PTSD.  The veteran reported that he 
had not been employed for 11 years and that the primary 
reason he was unemployable was his vestibular problem.  He 
spent his time watching TV and playing solitaire on the 
computer.  He would also simply stare at the walls.,  He 
complained of complete lack of ambition and lack of interest 
and did not like to go out because he would get mad at 
people.  Therefore, he stayed home to stay out of trouble.  
Mental status examination showed that speech was normal in 
rate, rhythm and content and was goal directed.  He was 
oriented in all spheres and thought processes did not 
indicate any psychoses.  Judgment and insight appeared to be 
intact.  He experienced nightmares with sweats approximately 
three to four times a month.  He also experienced flashbacks.  
The examiner commented that it seemed that the veteran had 
gotten his impulse and anger problems under control.  
Although he experienced these internally, his external 
behavior was much more manageable.  His complaints of PTSD 
symptoms continued to be mildly affecting but by his 
admission he was more affected by his vestibular disorder.  
Global assessment of functioning (GAF) score was 60.

A June 2001 VA psychiatry progress note shows a diagnosis of 
PTSD.  The veteran was constantly tense, anxious and unable 
to relax.  Sleep was poor, appetite was decreased and he had 
had a decline in sex drive.  He showed apathy, was anhedonic 
and socialized very little.  GAF score was about 50.  The 
examiner noted that the veteran had unsuccessfully attempted 
to get back to work.  

An October 2003 VA psychiatric treatment note shows a 
diagnosis of PTSD.  The veteran reported a lack of 
motivation.  The examiner noted that the veteran had 
attempted to go back to work unsuccessfully and that he 
continued to experience symptoms of PTSD.  GAF score was 
about 60.  

A March 2004 VA Social Work note shows a diagnosis of PTSD.  
The veteran reported increased irritability and no 
motivation.  Mental status examination showed that everything 
irritated the veteran.  The veteran's mood was depressed, as 
was his affect.  He appeared somewhat agitated.  It was noted 
that the veteran was unable to work.  GAF score was 50.  

A June 2004 VA psychiatric note shows that the veteran was 
being admitted for inpatient VA psychiatric treatment for 
PTSD.  The veteran was experiencing memory problems.  Mental 
status examination showed anxious and irritable mood.  Affect 
was restricted and the veteran teared up on a number of 
occasions.  The diagnostic assessment was PTSD, chronic, with 
lots of irritability.  

On July 2004 VA psychiatric examination the diagnosis was 
PTSD, chronic, moderate symptoms.  The examiner noted that 
the veteran continued to suffer from symptoms of PTSD and had 
been continuously in treatment.  From 2001 to 2003 he saw a 
VA psychiatrist regularly and a review of the notes from that 
time period suggested no overall change in his condition.  
The veteran had recurrent nightmares and daily intrusive 
memories.  He continued to stay home and avoid crowds or 
social interactions as much as possible.  He remained quite 
irritable.  

The veteran was responsible for 80 percent of the housework 
at home and about 50 percent of the yard work.  He reported 
that he had tried on a couple of occasions in the previous 
three years to work for a friend of his either as a mechanic 
or a parts man.  On each attempt, however, he became 
aggravated by customers, lost his patience, and he and his 
friend mutually agreed that he should quit working each time.  

The examiner reported that the veteran's PTSD symptoms 
included frequent nightmares, daily intrusive memories, 
pronounced social avoidance, loss of interest in previously 
enjoyable activities, an exaggerated startle response, 
insomnia and intense irritability.  These moderately intense 
symptoms had changed little since 2001.  The examiner found 
that the veteran's PTSD symptoms did compromise his ability 
to work.  He found it reasonable to hope, however, that with 
continued treatment the veteran might in the future be able 
to return to the competitive workplace.  GAF score was 40 
based on a failed recent attempt to work and limited capacity 
for interpersonal relationships but with the ability to take 
care of most domestic duties and personal health.  

An April 2005 VA psychiatric note shows a diagnosis of PTSD.  
Mental status examination showed blunted affect and slow 
speech.  The veteran reported difficulty remembering what to 
tell the psychiatrist.  His mood was depressed without 
suicidal ideation.  

In a July 2005 letter, a treating VA social worker of the 
veteran opined that it was unlikely that the veteran would be 
able to function effectively in either full or part time 
employment due to his PTSD. 

At his August 2005 RO hearing the veteran testified that over 
the course of the previous 10 years he had tried working for 
a friend's business, answering phones.  He could not handle 
the stress of dealing with people even in this limited 
capacity.  He also attempted to do computer assisted drafting 
work but the stress of trying to get a job done in a timely 
manner was also too much for him.   

On August 2005 VA psychological evaluation the diagnosis was 
PTSD moderate to occasionally severe.  The examiner noted 
that the veteran was unable to maintain substantially gainful 
employment secondary to his PTSD.  GAF score was 50.  

A September 2005 VA psychotherapy/medication management note 
shows a diagnosis of PTSD.  Judgment concerning everyday 
activities and social situations was good as was insight 
relating to psychiatric condition.  GAF score was 45.

In a November 2005 statement the veteran expressed thanks 
that the VA had recognized the extent of his disabilities 
(i.e., a 70 percent rating for PTSD and the TDIU rating).  He 
asked that VA grant an effective date for the 70 percent 
rating and the TDIU back to April 2000, the time that he 
filed his claims for increase and TDIU.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings, 
however, are appropriate in an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. §  3.400.  In general, the effective 
date for an increased rating will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  For an increase in disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see Hazan v. Gober, 
10 Vet. App. 511 (1997); see also Servello v. Derwinski, 3 
Vet. App. 196 (1992).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  An informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD is rated under the General Rating Formula for Mental 
Disorders (See 38 C.F.R. § 4.130, Code 9411).  This formula 
provides for a 70 percent rating when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

IV.  Analysis

Rating in excess of 70 percent for PTSD

The evidence of record does not establish that the veteran's 
PTSD would warrant the assignment of a higher (100 percent 
rating).  Although he has been found to be unemployable, it 
is not shown that he has total social impairment.  Notably, 
he is able to function at home with his wife and does not 
exhibit the type of symptomatology indicative of total 
impairment such as gross impairment in thought processes, 
persistent danger of hurting self or others, inability to 
perform activities of daily living or extreme memory loss.  
Accordingly, a higher (100 percent rating for the veteran's 
service connected PTSD is not warranted.  

Earlier effective date for 70 percent rating for PTSD and 
TDIU

The evidence of record does establish that the veteran is 
entitled to the 70 percent rating and the TDIU rating back to 
the date of his April 20, 2000, VA examination.  Notably, the 
veteran's demonstrated impairment due to his service 
connected PTSD has been highly consistent since the April 20, 
2000, VA psychiatric consultation.  This is shown by GAF 
scores generally ranging from 45 to 50.  Although the April 
20, 2000, consultation did not explicitly find that the 
veteran was unemployable, it did indicate that that the 
veteran had unsuccessfully attempted to get back to work.  
This finding was again shown in June 2001 and then in July 
2004, the VA examiner specifically found that the veteran was 
unable to work and that the veteran's psychiatric condition 
had not appreciably changed since 2001.  

Given that the findings back to 2000 show a similar degree of 
severity to those from 2001 through 2004, and given that the 
veteran unsuccessfully attempted to go back to work as early 
as April 2000, it is reasonably established that the veteran 
was unemployable as of that time.  It is also reasonably 
established that the veteran's PTSD met the criteria for 
assignment of a 70 percent rating, as he exhibited symptoms 
indicative of occupational and social impairment, with 
deficiencies in most areas, with symptoms that included 
impaired impulse control, difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and 
inability to establish and maintain effective relationships.  
As the veteran's claim for increase for PTSD and claim for 
TDIU was received on May 1, 2000, the effective date will be 
the date of claim or the date it is first shown, if first 
shown within the one-year period prior to the date of claim.  
In this case, as discussed, it was first shown that his PTSD 
was 70 percent disabling and that he was totally rated due to 
individual unemployability as of April 20, 2000, which is 
within that one year period.  Accordingly, assignment of an 
effective date of April 20, 2000, for the 70 percent rating 
for PTSD and the grant of TDIU is warranted.  38 C.F.R. 
§ 3.400(o).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.    

Entitlement to an effective date of April 20, 2000, but no 
earlier, for assignment of an increased (70 percent) rating 
for PTSD is granted.

Entitlement to an effective date of May 1, 2000, but no 
earlier, for assignment of a total disability rating based on 
individual unemployability (TDIU) is granted.    



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


